DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed October 11, 2021 has been entered.  Claims 13, 20, 21, and 23-30 are pending in the application.  Examiner acknowledges Applicant’s cancellation of claim 22 and addition of new dependent claim 30.  Applicant’s amendments to the specification have overcome the previous drawing rejection applied in the Non-Final Office Action mailed June 9, 2021.

Allowable Subject Matter
Claims 13, 21, and 30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record includes:
Lafontaine (U.S. 5,964,714) (hereinafter – Lafontaine)
Schnell et al. (U.S. 6,346,084 B1) (hereinafter – Schnell)
Hulvershorn et al. (U.S. 2011/0060339 A1) (hereinafter – Hulvershorn ‘229)
Robinson et al. (U.S. 2012/9965482 A1) (hereinafter – Robinson).
Applicant’s invention relates to a specific method for mating a hollow guidewire to a chamber comprising a pressure-sensing transducer, said mating being performed so as to leave an air bubble between a biocompatible fluid found in the hollow guidewire and non-volatile fluid found in the transducer sensing cavity.  None of the prior arts of reference discuss creating an air bubble at the intersection of the two aforementioned fluids.  The relevant art of Hulvershorn does not teach the .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over:
Lafontaine (U.S. 5,964,714) (hereinafter – Lafontaine)
Schnell et al. (U.S. 6,346,084 B1) (hereinafter – Schnell) 
Ehr et al. (U.S. 2003/0100838 A1) (hereinafter – Ehr).
Re. Claim 23: Examiner first notes that the pre-amble limitation “for use in the method of claim 13,” does not require the particulars of claim 13.  The inventions of claim 13 and claim 23 are two different statutory classes, wherein the method limitations of claim 13 are not read unto the system described by claim 23.  Thus, the structural elements required by claim 23 are described by Lafontaine:
Lafontaine teaches the invention comprising:

a pressure sensor having a transducer deployed for sensing a pressure within a sensing cavity, said sensing cavity being at least partially filled with a non-volatile fluid (see previous rejection of claim 13 of the Non-Final Office Action mailed June 9, 2021),
wherein said hollow guidewire comprises an elongated flexible shaft having a terminal portion terminating at a distal tip (Figs. 2a-2d), 
wherein said terminal portion comprises a helical spring surrounding a central channel (Figs. 2a-2d).
Lafontaine does not teach the invention wherein said distal tip is an open distal tip defining an opening aligned with said central channel, said inner lumen being contiguous with said central channel and extending to said open distal tip.
Ehr teaches the invention wherein said distal tip is an open distal tip defining an opening aligned with said central channel, said inner lumen being contiguous with said central channel and extending to said open distal tip (Paragraph 0023: “… the pressure reading would be conducted through the open distal end 15e of the elongated tubular member 10e”).  Ehr teaches analogous art in the technology of pressure-sensing guidewires (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Lafontaine in view of Schnell to include the distal tip being open as taught by Ehr, the motivation being that the distal end is identified by Ehr as an alternative location through which pressure readings may be taken (Paragraph 0023), which would allow for pressure measurements at 
Re. Claim 24: Lafontaine, Schnell, and Ehr teach the invention according to claim 23.  Ehr further teaches the invention wherein said open distal tip is formed by an end of said helical spring (Fig. 6: distal tip formed by helical spring 16e).
Re. Claim 20: Lafontaine, Schnell, and Ehr teach the invention according to claim 23.  Lafontaine further teaches the invention wherein said hollow guidewire has a length and an external diameter, said length being in excess of 1000 times said external diameter, and (Col. 6: “member 6 may be either standard guide wire length, about 150-175 cm, or standard exchangeable guide wire length, about 300 cm.  At its proximal end core member 6 has an outer diameter of 0.014" and an inner diameter of 0.008". At the distal end of core member 6 the outer diameter of core member 6 tapers to 0.011"),
wherein said hollow guidewire is flexible (Col. 3: “In a second embodiment of the invention, a metal hypotube is ground to a tapered section at the distal end. This tapered section is covered with a polymer to provide a more flexible distal section;” Examiner further notes that guidewires are typically flexible) and
configured for use in a percutaneous coronary intervention (Col. 1, line 11 – Col. 3, line 42: background describing measuring pressure in coronary arteries and invention summary describing invention improving upon the prior art described in the background; the diameters of the device (see previous citations) make the device suitable for percutaneous coronary intervention).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over:
Lafontaine (U.S. 5,964,714) (hereinafter – Lafontaine)
Schnell et al. (U.S. 6,346,084 B1) (hereinafter – Schnell) 
Ehr et al. (U.S. 2003/0100838 A1) (hereinafter – Ehr)
Hammerslag et al. (U.S. 5,308,324) (hereinafter – Hammerslag).
Re. Claims 25 and 26: Lafontaine, Schnell, and Ehr teach the invention according to claim 23.  Lafontaine, Schnell, and Ehr do not teach the invention wherein a flexible coating circumscribes said helical spring along a majority of a length of said terminal portion.  Although Lafontaine describes the use of a polymer coating on a ground tapered section at the distal end, Lafontaine does not teach the invention wherein a flexible coating circumscribes the helical spring along a majority of a length of said terminal portion.
Hammerslag teaches the invention wherein a flexible coating circumscribes said helical spring along a majority of a length of said terminal portion (Col. 7: “Preferably, the exterior surface of the wound coil type guidewire shaft 10 is provided with an elastic, biocompatible coating or sheath to provide a smooth outer surface”).  Hammerslag teaches analogous art in the technology of guidewires (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Lafontaine, Schnell, and Ehr to include a flexible coating circumscribing the helical spring portion as taught by Hammerslag, the motivation being that such a coating provides sufficient flexing of the bod without cracking and minimizes sliding friction during insertion and is inert to the in vivo vascular environment (Col. 7, lines 10-15).
Re. Claim 26: Lafontaine, Schnell, and Ehr teach the invention according to claim 23.  Lafontaine, Schnell, and Ehr do not teach the invention wherein a length of said helical spring is at least about 10 centimeters.

It would have been obvious to one having skill in the art before the effective filing date to have modified Lafontaine, Schnell, and Ehr to have the helical spring be a length of at least 10 centimeters as taught by Hammerslag, the motivation being that lengths exceeding 10 centimeters is typical, and that any suitable length may be used depending on the application, wherein one skilled in the art would have optimized accordingly since the length of the helical spring portion is a result-effective variable which affects the steerability of the guidewire.
Furthermore, absent a teaching as to the criticality of requiring the helical spring to be at least about 10 cm, this arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute an significance (novel or unexpected results) to a particular arrangement. 

 Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over:
Lafontaine (U.S. 5,964,714) (hereinafter – Lafontaine)
Schnell et al. (U.S. 6,346,084 B1) (hereinafter – Schnell) 
Ehr et al. (U.S. 2003/0100838 A1) (hereinafter – Ehr)
Marcotte et al. (U.S. 2011/0144531 A1) (hereinafter – Marcotte).
Re. Claim 27: Lafontaine, Schnell, and Ehr teach the invention according to claim 23.  Lafontaine in view of Ehr do not teach the invention wherein a closed septum is penetrated via a needle in order to form a sealed interconnection between the pressure sensor and guidewire.  Lafontaine instead teaches the use of an O-ring assembly for merely stabilizing the guidewire in the chamber.  

It would have been obvious to one having skill in the art before the effective filing date to have modified Lafontaine in view of Ehr to include the method of forming a sealed interconnection via a penetrable septum as taught by Marcotte, the motivation being that such a configuration forms a suitably rigid connection such that patient movement and movement of the needle detected via an accelerometer may be compensated for in the pressure sensing component (Paragraph 0044).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Lafontaine (U.S. 5,964,714) (hereinafter – Lafontaine)
Schnell et al. (U.S. 6,346,084 B1) (hereinafter – Schnell) 
Ehr et al. (U.S. 2003/0100838 A1) (hereinafter – Ehr)
Dorando (U.S. 2014/0276142 A1) (hereinafter – Dorando).
Re. Claim 28: Lafontaine, Schnell, and Ehr teach the invention according to claim 23.  Lafontaine, Schnell, and Ehr do not teach the invention further comprising a display and user input configured to measure pressure at two positions and display at least one parameter related to the two positional pressures as required by claim 28.
Dorando teaches the invention further comprising: 

a display associated with said processing system (Fig. 7: FFR display; Fig. 9: display and control); and
a user input associated with said processing system, wherein said processing system is response to said user input (Figs. 4-6: buttons 184, display 182) and configured to:
in response to a first user input, record a pressure corresponding to a pressure at a first position of a distal tip of the guidewire; 
ii) in response to a second user input, record a pressure corresponding to a pressure at a second position of a distal tip of the guidewire (Paragraph 0060: user-controlled buttons to calculate difference between proximal and distal pressures, commonly referred to as fractional flow reserve, or FFR); and
display on said display at least one parameter indicative of a relationship between said pressures at said second position and at a first position (Paragraph 0011: “…a display in communication with the processor and configured to display the pressure differential calculated by the processor…”).
Dorando teaches analogous art in the technology of intraluminal pressure sensing devices (Abstract).
The invention of Lafontaine has applications in the technical field treatment of treatment of stenosis (Col. 2, lines 11-35).  The invention of Schnell is concerned with the monitoring of stenosis (Col. 4, lines 39-50).   The invention of Ehr also has applications in the technical field of treatment of stenosis (Paragraph 0002).  It would have been obvious to one having skill in the art before the effective filing .

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over:
Lafontaine (U.S. 5,964,714) (hereinafter – Lafontaine)
Schnell et al. (U.S. 6,346,084 B1) (hereinafter – Schnell) 
Ehr et al. (U.S. 2003/0100838 A1) (hereinafter – Ehr)
Dorando (U.S. 2014/0276142 A1) (hereinafter – Dorando)
Hulvershorn et al. (U.S. 2011/0046477 A1) (hereinafter – Hulvershorn ‘477).
Re. Claim 29: Lafontaine, Schnell, Ehr, and Dorando teach the invention according to claim 28.  Lafontaine, Schnell, Ehr, and Dorando do not teach the invention wherein said pressure sensor, said processing system, said display and said user input are all provided carried by a single housing, said single housing being configured for selectively mating with said hollow guidewire.
Hulvershorn teaches the invention wherein
said pressure sensor, said processing system, said display and said user input are all provided carried by a single housing (Fig. 10: pressure sensor 624, signal processing components 626, display 628 also described as user interface in Fig. 5 and Paragraph 0062: “… the output unit 180 can include one or more types of output devices, for instance, a user interface…”),

It would have been obvious to one having skill in the art before the effective filing date to have modified Lafontaine, Schnell, Ehr, and Dorando to include the pressure sensor, processing system, display, and user interface within a single housing as taught by Hulvershorn ‘477, the motivation being that such a configuration allows for convenient and simultaneous visualization of the patient, display, and device while in use, and further allows for a non-cumbersome and potentially disposable device (Paragraph 0031). 
Additionally or alternatively, Dorando may also encompass all limitations of claim 29 since a pullback device (described in Paragraph 0041) which translates the difference between proximal and distal pressures may be considered a pressure sensor located within the housing 180, as shown in Figs. 4 and 7, and the housing 180 includes an input connector 190 for receiving a proximal end of a catheter instrument.
Examiner further notes that that the use of a one piece construction instead of the separate structures disclosed in Lafontaine, Schnell, Ehr, and Dorando would be merely a matter of obvious engineering choice.  In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Response to Arguments
Applicant’s arguments, see pages 8-11 of Applicant's Remarks, filed October 10, 2021, with respect to claim 13 and dependent claims thereof have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claim(s) 13 and dependent claims thereof has been withdrawn. 
No substantive argument has been presented regarding claims 20, and 23-29; therefore, the rejections regarding claims 20, and 23-29 have been upheld.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791